DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse invention I, directed to a device, its species I-3 shown in Fig. 5 and Claims 1-12 and 19-20 in the response to restriction requirements filed on 08/23/22 is acknowledged. 

Status of Claims
Claims 13-18 are withdrawn from further consideration as being drawn to a nonelected invention. 
Claims 1-12 and 19-20 are examined on merits herein. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4 recites: “some of the LEDs of the LED array are monolithic devices”, but the specification does not disclose what “a monolithic device” is. 
The current application filed as continuation of application 16/472,545, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 4 recites: “some of the LEDs of the LED array are monolithic devices”, but the specification does not disclose what “monolithic” is. Moreover, Fig. 1 and paragraph 0049, describing a single LED comprising a phosphor layer, teach, as it is appropriate for any LED, that an LED comprises three different semiconductor layers 7, 4, and 3, which are not disclosed by the specification as created from the same semiconductor, not to mention that a phosphor layer 1 comprises a material disclosed as being explicitly different from the disclosed material of the light emitting layer and not to mention materials of the LED electrodes. Accordingly, the cited limitation of Claim 4 is qualified as a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites: “a plurality of light-emitting diode”. Examiner suggests changing the recitation to: “a plurality of light-emitting diodes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 4 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: Claim 4 recites: “some of the LEDs of the LED array are monolithic devices”, but the specification does not disclose what “monolithic” is. Moreover, Fig. 1 and paragraph 0049, describing a single LED comprising a phosphor layer, teach that an LED comprises three different semiconductor layers 7, 4, and 3, which are not disclosed by the specification as created from the same semiconductor, not to mention that a phosphor layer 1 comprises a material disclosed as being explicitly different from the disclosed material of the light emitting layer and not to mention materials of the LED electrodes. Accordingly, the cited limitation of Claim 4 is qualified as a new matter in comparison with a parent application 16/472,545 that does not recite “monolithic LED”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 4: Claim 4 recites: “at least some of the LEDs of the LED array are monolithic devices disposed on a single substrate”. The recitation of “monolithic” is unclear, as explained above. 
Appropriate correction is required to clarify the claimed subject matter.
For this Office Action, the above limitation of Claim 4 was interpreted as: “LEDs of the LED array are disposed on a single substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 4 is understood, Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 2018/0084614) in view of Veerasamy et al. (US 2012/0087127) and Lerman et al. (US 2011/0180818). 
In re Claim 1, Bower teaches an apparatus, comprising:
a plurality of light-emitting diode (LEDs) arranged as an LED array (paragraph 0003), 
the plurality of LEDs being distributed between – see Annotated Modified Fig. 2 a central group of LEDs – Central in Annotated Modified Fig. 2 – as four LEDs in   the second row - and a border group of LEDs (creating two columns and two rows) that surrounds the central group of LEDs,
Annotated Modified Fig. 2

    PNG
    media_image1.png
    426
    660
    media_image1.png
    Greyscale

the central group of LEDs including central blue LEDs that are configured to emit central blue light and central yellow LEDs that are configured to emit central yellow light such that, when observed at a reference plane separated from the LED array, the central blue light and the central yellow light combine to appear as central white light (paragraph 0013) having a central correlated color temperature - inherently,
the border group of LEDs including border blue LEDs that are configured to emit border blue light and border yellow LEDs that are configured to emit border yellow light such that, when observed at the reference plane, the border blue light and the border yellow light combine to appear as border white light (paragraph 0013) having a border correlated color temperature – inherently.
Bower shows in Fig. 2 LEDs 31, 32, and 33 of three different colors disposed in an alternative manner (paragraph 0045) to provide a spatial mixing of colors and allowing a human eye to see a single color, such as a white color emitted by the array. However, Bower points out (paragraph 0045) that using LEDs of a third color it is not necessary, since (as he teaches in paragraph 0013) an array comprising only blue and yellow colors LEDs is capable to provide a desired image of a white emission. Based on this disclosure, the current Office Action created an Annotated Modified Fig. 2 with only two types of LEDs – one type of a blue color, and another type of a yellow color, where different colors LEDs are disposed alternatively with each other to provide a good special mixing of color (Bower, paragraph 0045).
Bower further teaches (paragraph 0043) that a yellow color LED is created based on a blue-light emitter in combination with a phosphor, making it obvious for one of ordinary skill in the art before filing the application creating, for the Annotated Modified Fig. 2, each blue-color LED comprising only a blue-light emitter, and creating each yellow-color LED comprising a blue-light emitter in combination with a yellow phosphor. 
With the above obvious modifications, one of ordinary skill in the art before filing the application would not find in the Bower reference any information on a structure of each LED influencing a distribution of its light emission that defines a field of use of the array and such parameter as a color temperature, for example. Accordingly, Bower does not teach and does not make it obvious that the border correlated color temperature is different from the central correlated color temperature. 
Veerasamy teaches an array of LEDs (Fig. 2, paragraph 0010), in which light rays from each LED are distributed to and through top and side surfaces of the LED, obviously, reaches at least adjacent LEDs, while light rays from adjacent LEDs are also blended together producing a more even illumination on a reference plane that is placed parallel to an array substrate. And Lerman teaches (Fig. 8E, paragraph 0169) disposing a phosphor on top and side surfaces of a blue-light emitter, meaning that both sides and top are transparent to the emitted light.
Bower, Veerasamy, and Lerman teach analogous arts directed to an array of LEDs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the structure created based on the Bower reference in view of Veerasamy and Lerman structures, since all structures are from the same field of endeavor, and Veerasamy and Lerman created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to create each blue LED of Bower with a blue-light emitter radiated its light through top and side surfaces of the LED (per Veerasamy) and to create each yellow LED of Bower with a blue-light emitter and a yellow phosphor disposed on top and side surfaces of the blue-light emitter (per Lerman and in view of Veerasamy), in order to physically enabling creation of an LED array in which lights from adjacent LEDs are blended together, if such structures allows producing a desirable distribution of a white color illumination on a chosen reference plane (Veerasamy, paragraph 0010), when the array is used for applications requiring such distribution. It is obvious that in the above structure light emitted from a side surface of each LED reaches at least adjacent LEDs, and a blue light from a blue LED would be absorbed by the yellow phosphor of the adjacent yellow LED.
It would have been inherent for the created structure that the correlated color temperature from the central group would be different from the correlated color temperature from the border group: Each yellow LED of the central group receives portions of blue light from surrounding four blue LEDs, which is absorbed by yellow phosphor of the central yellow LED and creates additional “four portions” of yellow light, while each yellow LED of the border group receives portions of blue light from surrounding three blue LEDs, and, accordingly, it creates additional “three portions” of yellow light, e.g., in a light from the central group there will be a higher ratio of yellow to blue than in a light from the border group, while it is well-known in the art that a color temperature is influenced by ratios of different colors in a light. 
In addition, the limitation related to a correlated color temperature is a functional limitation, while a structure of Claim 1 of the current application and a structure of Bower/Veerasamy/Lerman for Claim 1 are the same. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 2, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above and wherein (Annotated Modified Fig. 2):
the central blue LEDs and the central yellow LEDs are arranged in a checkerboard pattern in the LED array; and
the border blue LEDs and the border yellow LEDs are arranged in a checkerboard pattern in the LED array.
In re Claim 3, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above and wherein (Annotated Modified Fig. 2):
each of the central blue LEDs is configured to emit light having a same central blue intensity (Bower does not teach different intensity for any of his central blue LEDs);
each of the central yellow LEDs is configured to emit light having a same central yellow intensity (Bower does not teach different intensity for any of his central yellow LEDs, and each of the central yellow LEDs is surrounded by the same number – 4 - of blue LEDs influencing its light intensity);
each of the border blue LEDs is configured to emit light having a same border blue intensity (Bower does not teach different intensity for any of his border blue LEDs);
each of the border yellow LEDs is configured to emit light having a same border yellow intensity (Bower does not teach different intensity for any of his border yellow LEDs, and each of the border yellow LEDs is surrounded by the same number – 3 - of blue LEDs influencing its light intensity); and
a ratio of the central blue intensity to the central yellow intensity differs from a ratio of the border blue intensity to the border yellow intensity – as explained for Claim 1.
In re Claim 4, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above. Bower teaches that at least some of the LEDs of the LED array are monolithic devices disposed on a single substrate – e.g., wherein, in accordance with the claim interpretation, LEDs of the LED array are disposed on a single substrate (Abstract, paragraph 0009, 0039, etc.) shown by number 20 in Fig. 1B (paragraph 0039). Veerasamy and Lerman also teach (in Fig. 2 of Veerasamy and in Fig. 8E of Lerman) that LEDs of a corresponding LED array are disposed on a single substrate. 
In re Claim 5, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the LED array is a two-dimensional array;
each LED in the central group is fully surrounded by adjacent LEDs in the LED array; and
each LED in the border group is only partially surrounded by adjacent LEDs in the LED array.
In re Claim 6, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the array of LEDs is a two-dimensional rectilinear array;
each LED in the central group is surrounded by four directly adjacent LEDs and four diagonally adjacent LEDs in the LED array; and
each LED in the border group is surrounded by fewer than four directly adjacent LEDs or fewer than four diagonally adjacent LEDs in the LED array.
In re Claim 7, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the LED array is a two-dimensional array that extends in a first plane that is generally parallel to the reference plane - the reference plane, as explained for Claim 1, is shown in Fig. 2 of Veerasamy – it is identified by number 210 (see paragraph 0010 of Veerasamy) and it is parallel to the array substrate and a plane of extension of the LED array;
each LED in the array is configured to emit light from a first emission surface – which is a top of the LED and from at least one second emission surface – which is a side surface of the LED, as explained for Claim 1; and
the LEDs of the array are arranged such that the at least one second emission surface of an LED is positioned to receive light from a second emission surface of at least another LED in the array (as shown in Fig. 2 of Veerasamy and as explained for Claim 1).
Bower/Veerasamy/Lerman, as disclosed for Claim 1, does not teach that the top surface of the LED is oriented generally parallel to the first plane and that the second emission surface is oriented substantially orthogonal to the first emission surface. However, Lerman teaches in Fig. 8E (paragraph 0169) an LED that has a rectangular shape with a top surface being parallel to a first plane on which an LED array is disposed and with a side surface being orthogonal to the top surface, and wherein the LED emits light from the top surface and from the side surfaces. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the LED array of Claim 1 by substituting all Bower/Veerasamy/Lerman’ LEDs described for Claim 1 with Lerman LEDs, creating by that a structure in which each LED radiates from the top surface that is parallel to the reference plane (which is parallel to a top surface of the substrate) and from the side surface that is orthogonal to the first plane, if such shape of the LED is desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 
In re Claim 8, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as explained for Claim 1, light emitted from a second emission surface of a first LED of the array is configured to interact with a phosphor of a second LED of the array.
In re Claim 9, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from the explanation for Claim 1, central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first central yellow LED. 
In re Claim 10, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from explanation for Claim 1, central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first border yellow LED.
In re Claim 11, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from explanation for Claim 1, border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first border yellow LED. 
In re Claim 12. Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is clear from explanations for Claim 1, border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first central yellow LED.
In re Claim 19, Bower teaches an apparatus, comprising:
a plurality of light-emitting diode (LEDs) arranged as a two-dimensional rectilinear LED array (Fig. 2 and paragraph 0003),
the plurality of LEDs being distributed – see Annotated Modified Fig. 2 - between a central group of LEDs – Central, comprising four LEDs in the second row - and a border group of LEDs – created as top and bottom rows and two side columns - that surrounds the central group of LEDs, 
each LED in the central group being surrounded by four directly adjacent LEDs and four diagonally adjacent LEDs in the LED array - as in Annotated Modified Fig. 2, 
each LED in the border group being surrounded by fewer than four directly adjacent LEDs or fewer than four diagonally adjacent LEDs in the LED array – as in Annotated Modified Fig. 2,
the central group of LEDs including central blue LEDs that are configured to emit central blue light and central yellow LEDs that are configured to emit central yellow light such that the central blue light and the central yellow light combine to appear as central white light (paragraph 0013) having a central correlated color temperature - inherently, 
the central blue LEDs and the central yellow LEDs being arranged in a checkerboard pattern in the LED array – as in Annotated Modified Fig. 2,
the border group of LEDs including border blue LEDs that are configured to emit border blue light and border yellow LEDs that are configured to emit border yellow light such that the border blue light and the border yellow light combine to appear as border white light (paragraph 0013) having a border correlated color temperature – inherently. that is different than the central correlated color temperature, 
the border blue LEDs and the border yellow LEDs are arranged in a checkerboard pattern in the LED array – as in Annotated Modified Fig. 2.
In Fig. 2, Bower shows LEDs 31, 32, and 33 of three different colors disposed in an alternative manner (paragraph 0045) to provide a spatial mixing of colors and allowing a human eye to see a single color, such as a white color emitted by the array. However, Bower points out (paragraph 0045) that using LEDs of a third color it is not necessary, since (as he teaches in paragraph 0013) an array comprising only blue and yellow colors LEDs is capable to provide a desired image of a white radiation. Based on this disclosure, the current Office Action created an Annotated Modified Fig. 2 with only two types of LEDs – one type of a blue color, and another type of a yellow color, where different colors LEDs are disposed alternatively with each other to provide a good special mixing of color (Bower, paragraph 0045).
Bower further teaches (paragraph 0043) that a yellow color LED is created based on a blue-light emitter in combination with a phosphor, making it obvious for one of ordinary skill in the art before filing the application creating, for the Annotated Modified Fig. 2, each blue-color LED comprising only a blue-light emitter, and creating each yellow-color LED comprising a blue-light emitter in combination with a yellow phosphor. 
With the above obvious modifications, one of ordinary skill in the art before filing the application would not find in the Bower reference any information on a structure of each LED influencing a distribution of its radiation that defines a field of use of the array and such parameter as a color temperature, for example. Accordingly, Bower does not teach and does not make it obvious that the border correlated color temperature is different from the central correlated color temperature. 
Veerasamy teaches an array of LEDs (Fig. 2, paragraph 0010), in which light rays from each LED are distributed to and through top and side surfaces of the LED, some of the light rays, obviously, reach at least adjacent LEDs, while light rays from adjacent LEDs are also blended together producing a more even illumination on a reference plane that is placed parallel to an array substrate. And Lerman teaches (Fig. 8E, paragraph 0169) disposing a phosphor on top and side surfaces of a blue-light emitter, which, obviously, radiates from its top and side surfaces, creating a yellow LED also radiating from side and top surfaces. 
It would have been obvious for one of ordinary skill in the art before filing the application to create each blue LED of Bower with a blue-light emitter radiated its light through top and side surfaces of the LED (per Veerasamy and Lerman) and to create each yellow LED of Bower not only with a blue-light emitter and a yellow phosphor of an uncertain disposition, but with the yellow phosphor disposed on top and side surfaces of the blue-light emitter (per Lerman and in view of Veerasamy), in order to physically enabling creation of an LED array in which lights from adjacent LEDs are blended together, if such structures allows producing a desirable distribution of a white color illumination on a chosen reference plane (Veerasamy, paragraph 0010), when the array is used for applications requiring such distribution. It is obvious for one of ordinary skill in the art before filing the application that in the above structure light emitted from a side surface (or a second surface) of each LED reaches at least adjacent LEDs, and a blue light from a blue LED would be absorbed by the yellow phosphor of the adjacent yellow LED. 
It would have been inherent for the created structure that the correlated color temperature from the central group would be different from the correlated color temperature from the border group: Each yellow LED of the central group receives portions of blue light from surrounding four blue LEDs, which is absorbed by yellow phosphor of the central yellow LED and creates additional “four portions” of yellow light, while each yellow LED of the border group receives portions of blue light from surrounding three blue LEDs, and, accordingly, it creates additional “three portions” of yellow light, e.g., in a light from the central group there will be a higher ratio of yellow to blue than in a light from the border group, while it is well-known in the art that a higher ratio of yellow light to blue light intensities is equivalent to a reduced color temperature. 
In addition, the limitation related to a correlated color temperature is a functional limitation, while a structure of Claim 19 of the current application and a structure of Bower/Veerasamy/Lerman for Claim 19 are the same. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Claim 20, Bower/Veerasamy/Lerman teaches the apparatus of Claim 19 as cited above, including the reference plane, not shown in Annotated Modified Fig. 2, but being disposed parallel to a plane of LEDS distribution (as shown in Fig. 2 of Veerasamy, paragraph 0010). Bower/Veerasamy/Lerman further teaches that (Annotated Modified Fig. 2):
the LED array is a two-dimensional array that extends in a first plane that is generally parallel to the reference plane;
each LED in the array is configured to emit light from a first emission surface and from at least one second emission surface;
the LEDs of the array are arranged such that the at least one second emission surface of an LED is positioned to receive light from a second emission surface of at least another LED in the array (as explained for Claim 19);
light emitted from a second emission surface of a first LED of the array is configured to interact with a phosphor of a second LED of the array (if the first light is the blue light, as explained for Claim 19);
central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first central yellow LED (as is clear from Claim 19);
central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first border yellow LED (as is obvious form Annotated Modified Fig. 2 and as explained for Claim 19);
border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first border yellow LED (as is clear from Annotated Modified Fig. 2 and explanations for Claim 19); and
border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first central yellow LED (as is clear from Annotated Modified Fig. 2 and explanations for Claim 19).
For Claim 19, Bower/Veerasamy/Lerman does not explicitly teach that the first emission surface is oriented generally parallel to the first plane and the second emission surface is oriented substantially orthogonal to the first emission surface. However, Lerman teaches in Fig. 8E (paragraph 0169) an LED with a rectangular shape, with a top surface being parallel to a first plane on which an LED array is disposed and with a side surface being orthogonal to the top surface, wherein the LED emits light from the top surface and from the side surface. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the LED array of Claim 19 by substituting all Bower/Veerasamy/Lerman’ LEDs described for Claim 19 with Lerman LEDs, creating by that a structure in which each LED radiates from the top surface that is parallel to the reference plane (which is parallel to a top surface of the substrate) and from the side surface that is orthogonal to the first plane, if such shape of the LED is desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. 


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/01/22